Citation Nr: 1333077	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Whether the Veteran timely perfected an appeal as to the July 29, 2009 rating decision in which the RO granted a 30 percent rating for a psychiatric disability that was subsequently increased to a 50 percent rating, effective July 29, 2009.

2.  Whether the Veteran timely perfected an appeal as to an effective date earlier than July 29, 2009 for the grant of service connection for the psychiatric disability.

3.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability.

4.  Entitlement to an effective date earlier than July 29, 2009 for the grant of service connection for a psychiatric disability.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Baltimore RO now maintains jurisdiction in this case.

In May 2007, the Veteran provided testimony at a Central Office hearing before the undersigned.  A transcript of the hearing is of record.

In a May 2009 decision, the Board denied service connection for PTSD; the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (Motion).  In an Order also dated in May 2010, the Court granted the Motion, vacated the May 2009 Board decision, and remanded the case to the Board for further appellate review consistent with the basis of the motion.

In May 2010 and January 2011, the Board remanded the claim of service connection for PTSD for additional development.

In January 2011, the Board also remanded the issues of entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to an effective date earlier than July 29, 2009, for the grant of service connection for depressive disorder for issuance of a statement of the case (SOC).

In a June 2012 rating decision, the RO granted service connection for PTSD with depressive disorder NOS and granted an increased rating of 50 percent from July 29, 2009, through September 26, 2011, 100 percent from September 27, 2011, through December 31, 2011, and 50 percent from January 1, 2012.

A June 2012 rating decision increased the rating for PTSD, to include depressive disorder from 30 percent to 50 percent disabling, effective July 29, 2009.  An evaluation of a 100 percent was assigned because of hospitalization over 21 days from September 27, 2011.  An evaluation of 50 percent was assigned from January 1, 2012.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a December 2012 decision, the Board dismissed the claim for service connection for PTSD as moot because service connection was granted in a June 2012 rating decision.  The Board also noted in the "Introduction" that the Veteran did not perfect an appeal as to an initial rating in excess of 30 percent for depressive disorder and entitlement to an effective date earlier than July 29, 2009.

The Veteran appealed the Board's December 2012 decision to Court.  By Order dated in March 2013, the Court granted the Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision as to its finding in the "Introduction" that the Veteran did not perfect an appeal of the above issues, and remanding the matters to the Board for further proceedings consistent with the Motion.  Further argument, and accompanying evidence, has since been received in presentations from the Veteran's attorney dated in March 2013 and August 2013.

The Board has recharacterized the appeal as encompassing the matters set forth on the title page.  [The Board notes that, given the favorable disposition of this matter, the Veteran is not prejudiced by the characterization of the appeal in this regard]. The claims for a higher initial rating for a psychiatric disability and an earlier effective date are addressed in the remand following the order; this matter is being remanded to the RO for further action. VA will notify the Veteran when further action, on his part, is required. 

A review of the Veteran's electronic ("Virtual VA") paperless claims file does not reflect additional treatment records.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an initial rating in excess of 50 for a psychiatric disability and an effective date earlier than July 29, 2009 for the grant of service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran perfected a timely appeal to the Board with respect to an initial rating in excess of 50 for a psychiatric disability and an effective date earlier than July 29, 2009 for the grant of service connection for a psychiatric disability.  (See December 2011 VA Form 9 and November 2011 SOC).



CONCLUSION OF LAW

As the Veteran filed a timely substantive appeal as to the initial rating assigned and the effective date by rating decision dated in July 2009 that rating decision is not final, and the claims for a higher initial rating and an earlier effective date remain pending on appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.302 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Given the favorable determination on the issues of appeal timeliness, the Board finds that no further notification or assistance with respect to this aspect of the appeal is required.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  If several issues were addressed previously, the substantive appeal should indicate which issues are being appealed.  The substantive appeal should also set out specific arguments relating to errors of fact or law.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error.  See 38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.

The record reflects that a July 2009 rating decision, the RO, inter alia, granted service connection for a psychiatric disability and assigned a 30 percent rating, effective July 29, 2009.  Notice of this decision was mailed to the Veteran on July 2009, and following an August 2010 notice of disagreement, an SOC addressing the issues of entitlement to an effective date earlier than July 29, 2009 for service connection for a depressive disorder and whether there is entitlement to an initial evaluation greater than 30 percent for depressive disorder was completed in November 2011.

In the December 2012 decision, the Board found that the Veteran did not perfect an appeal to the Board with respect to the July 2009 rating decision and therefore the Board did not have jurisdication over the above issues.  See 38 U.S.C.A. §7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, the parties to the Motion showed a valid VA Form 9, Appeal to the Board of Veterans' Appeals, dated November 30, 2011, sent certified mail to the Baltimore, Maryland VARO, on November 30, 2011.  Substantive argument with the initial rating and effective date assigned was contained in the letter.  The letter was not associated with the claims file until after the Board's December 2012 decision.

Thus, as receipt of a substantive appeal on such a date would be within 60 days from the date when the SOC was sent, the Board finds that the Veteran's communication received on December 5, 2011, represents a timely substantive appeal with respect to the above issues.  38 C.F.R. § 20.302.

Having determined that a timely substantive appeal was received on December 5, 2011, the initial rating and effective date assigned is not final.


ORDER

As a timely appeal as to the July 2009 rating decision was perfected, to this limited extent, the appeal is granted.


REMAND

Since the Board granted the Veteran's appeal regarding timeliness issues of a substantive appeal, the issue of entitlement to an earlier effective date for the award of service connection for a psychiatric disability and entitlement to a higher initial rating for a psychiatric disability are perfected issues over which the Board had jurisdiction.  However, the Board is unable to decide these claims at this time.

Accompanying presentations from the Veteran's attorney dated in March 2013 and August 2013 are additional pertinent evidence for which initial consideration of such evidence by the RO has not been waived.  In his August 2013 written statement, the attorney only waived any VCAA notice errors.  As such, to afford the Veteran due process, the Board must remand this matter for initial review of such evidence by the RO in conjunction with a denovo adjudication of the claims for an increased rating and an earlier effective date, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304(c) (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should review the file (specifically including an initial review of the evidence received since the November 2011 SOC) and then fully develop (to include arranging for a VA examination, if necessary) and readjudicate the matters of a higher initial rating for a psychiatric disability and an earlier effective for service connection of the psychiatric disability.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


